Title: To John Adams from Gustavus Scott, 11 May 1797
From: Scott, Gustavus
To: Adams, John



Sir,
Washington 11th. May 1797

We received by yesterdays Post a Letter from your Secretary enclosing sundry papers which had been transmitted to you by a Mr: Collin Williamson.—
Sensible of the pressure of business which you are obliged to sustain it is with reluctance that we trouble you with the affairs of the City however important, and we are really sorry that this business should have been intruded upon you Agreeably to your request we return those papers We presume it is not your wish to be troubled with a detail of circumstances which led to the dismission of M. Williamson Your Predecessor had many Addresses on the same subject it is unnecessary to state the trouble the Board have had with him The subject being now in a Judicial train we must wait the event, from which we apprehend no damage,—His tale of our losses is unfounded.—
We have the honor to be with sentiments of perfect Respect / sir / yr mo. obt. servt.


Gusts ScottWilliam Thornton